DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 06/06/2022, claims 1, 4-7, 14 and 18-20 were amended and 3 was cancelled. Therefore, claims 1-2 and 4-20 remain pending.
Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation “based on determining that the mobile gaming device is within the first proximity of the EGM, receiving…” was not described in the specification. While the specification does teach that a second player may refine a list of primary players which to connect with (paragraph [0020] of the published application) and the specification does teach that a first and second player may be in close proximity to each other (paragraph [0023] of the published application), there is no teaching in the specification that based on the first and second player being in proximity to each other that a message from the EGM, authorizing the mobile gaming device to access the wagering game, is received. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al (US 7,387,571).
In Regards to claim 18, Walker discloses:
initiating a wagering game at an electronic gaming machine (EGM) associated with a primary player (20:65 – 21:15, for example a first player at a first gaming device (“Linda Smith”) is currently playing at a gaming device);

receiving a first message from a mobile gaming device associated with a secondary player, wherein the first message comprises a request to access the wagering game at the mobile gaming device (9:51-64, 20:65 – 21:15, the gaming devices may also be for example a PDA, hand-held computer, palm-top computer, wearable computer, etc., a second player at a second gaming device (“John Smith”) sends a message to the first gaming device in use by the first player (“Linda Smith”));
determining that the mobile gaming device is within a first proximity of the EGM (50:58-51:3, gaming device 104 is alerted when the mobile device is proximate to the gaming device);

based on determining that the mobile gaming device is within the first proximity of the EGM, receiving a second message from the EGM authorizing the mobile gaming device to access the wagering game (20:65 – 21:15, 50:58-51:3, the first player at the first gaming device (“Linda Smith”) sends a response to the second gaming device agreeing to play a group game, once identified a user is automatically logged into group play);
in response to receiving the second message, causing the mobile gaming device to display user interface elements representative of the wagering game being played by the primary player in near-real time (36:5-13, both players of the group are presented the same set of virtual reels); and

receiving input from the mobile gaming device to affect a game outcome for the wagering game (35:57 – 36:4, when each group member makes a handle pull each is dealt cards from the same deck, i.e., the second device receiving a specific card prevents the primary gaming device from receiving the same card thereby affecting the game outcome).

In Regards to claim 19, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the primary gaming device to, before receiving the first message, transmit an invitation message to the secondary gaming device comprising an invitation for the secondary player to access the wagering game (12:54 – 13:4, a first player may find a suitable player and send a challenge request).

In Regards to claim 20, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the primary gaming device to, before receiving the second message, transmit an invitation message to the primary gaming device comprising the request for the secondary player to access the wagering game (12:54 – 13:4, a first player may find a suitable player and send a challenge request).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 7,387,571) in view of Acres (US 2019/0051120).
In Regards to claims 1 and 14, Walker discloses:
a processor circuit (8:65 – 9:12, each gaming device includes a processor); and

a memory coupled to the processor circuit, the memory comprising machine-readable instructions (11:5-26, data storage 204 stores a program 206 for controlling the processor 200) that, when executed by the processor circuit, cause the processor circuit to:

initiate a wagering game at a primary gaming device associated with a primary player (20:65 – 21:15, for example a first player at a first gaming device (“Linda Smith”) is currently playing at a gaming device);

receive a first message from a secondary gaming device associated with a secondary player, wherein the first message comprises a request to access the wagering game at the secondary gaming device (20:65 – 21:15, a second player at a second gaming device (“John Smith”) sends a message to the first gaming device in use by the first player (“Linda Smith”));

receive a second message from the primary gaming device authorizing the secondary gaming device to access the wagering game (20:65 – 21:15, the first player at the first gaming device (“Linda Smith”) sends a response to the second gaming device agreeing to play a group game); and

in response to receiving the second message, cause the secondary gaming device to display user interface elements representative of the wagering game being played by the primary player in near-real time (36:5-13, both players of the group are presented the same set of virtual reels).

However, Walker does not specifically disclose:
causing the primary gaming device to receive input from the secondary gaming device to change a game outcome for the wagering game at the primary gaming device from a first outcome to a second outcome.

Acres discloses:
causing a primary gaming device to receive input from a secondary gaming device to change a game outcome for the wagering game at the primary gaming device from a first outcome to a second outcome (paragraph [0072] - paragraph [0073], a shared game is alternatively controlled by a first player at a first gaming device and a second player at a second gaming device).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the shared gaming system as taught by Acres into the gaming system as taught by Walker in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claims 2 and 15, Walker discloses that which is discussed above. Walker further discloses that:
the primary gaming device comprises an electronic gaming machine (EGM) in a casino environment (8:1-14, system 100A includes a casino server and gaming devices 104, 106, 108), and

the secondary gaming device comprises a mobile gaming device being viewed by the secondary player (9: 51-64, the gaming devices may also be for example a PDA, hand-held computer, palm-top computer, wearable computer, etc.).

In Regards to claim 4, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a cooperative wagering game, and wherein the primary player and the secondary player cooperate to achieve a mutually beneficial game outcome (25:8-18, group members win awards based on combined outcomes of the group members).

In Regards to claim 5, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a slot game comprising a plurality of reels (9: 51-64, the gaming devices may be a slot machine), 

the first outcome comprises an outcome for the slot game based on an input from the primary gaming device (26:11-26, the outcome includes spinning and stopping reels); and

However, Walker does not specifically disclose that:
the input from the secondary gaming device comprises an instruction to change a position of a reel of the plurality of reels to change an outcome of the wagering game from the first outcome to the second outcome comprising an outcome for the slot game based on the input from the secondary gaming device.

Acres discloses that:
the input from the secondary gaming device comprises an instruction to change a position of a reel of the plurality of reels to change an outcome of the wagering game from the first outcome to the second outcome comprising an outcome for the slot game based on the input from the secondary gaming device (paragraph [0071], paragraph [0072] - paragraph [0073], a shared spinning reel game is alternatively controlled by a first player at a first gaming device and a second player at a second gaming device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the shared gaming system as taught by Acres into the gaming system as taught by Walker in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claim 6, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a poker game comprising a poker hand held by the primary player, wherein the poker hand comprises a first plurality of playing cards corresponding to the first outcome (35:57 – 36:4, in a poker game each group member makes a handle pull and each is dealt cards).

However, Walker does not specifically disclose that:
the input from the secondary gaming device comprises an instruction to discard a subset of the playing cards in the poker hand, to change the game outcome from the first outcome to the second outcome comprising a second plurality of playing cards different from the first plurality of playing cards.

Acres discloses that:
the input from the secondary gaming device comprises an instruction to discard a subset of the playing cards in the poker hand, to change the game outcome from the first outcome to the second outcome comprising a second plurality of playing cards different from the first plurality of playing cards (paragraph [0071], paragraph [0072] - paragraph [0073], a shared video poker game is alternatively controlled by a first player at a first gaming device and a second player at a second gaming device).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the shared gaming system as taught by Acres into the gaming system as taught by Walker in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claim 7, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a competitive wagering game wherein the primary player and the secondary player compete against each other for a beneficial game outcome (33:40-60, group members may compete against each other).

In Regards to claims 8 and 17, Walker discloses that which is discussed above. Walker further discloses that:
the first message further comprises an indication of an identity of the secondary player, and wherein the instructions further cause the primary gaming device to display an indication of the identity of the secondary player to the primary player (Fig. 4, a second player challenges a first player).

In Regards to claim 9, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the primary gaming device to, before receiving the first message, transmit an invitation message to the secondary gaming device comprising an invitation for the secondary player to access the wagering game (12:54 – 13:4, a first player may find a suitable player and send a challenge request).

In Regards to claim 10, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the primary gaming device to, before receiving the second message, transmit an invitation message to the primary gaming device comprising the request for the secondary player to access the wagering game (12:54 – 13:4, a first player may find a suitable player and send a challenge request).

In Regards to claim 11, Walker discloses that which is discussed above. Walker further discloses that:
in response to receiving the second message, the machine-readable instructions further initiate a bonus game at the primary gaming device and the secondary gaming device (25:65 – 26:10, the group game played may be a bonus game).

In Regards to claim 13, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the processor circuit to: in response to receiving the second message from the primary gaming device authorizing the secondary gaming device to access the wagering game, provide a first credit to the primary player (23:54-61, a casino might encourage players to join groups by providing credits to players who group).

In Regards to claim 16, Walker discloses that which is discussed above. Walker further discloses that:
in response to receiving the second message, the machine-readable instructions further cause the primary gaming device to receive input from the secondary gaming device to affect a game outcome for the wagering game (35:57 – 36:4, when each group member makes a handle pull each is dealt cards from the same deck, i.e., the second device receiving a specific card prevents the primary gaming device from receiving the same card thereby affecting the game outcome).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 7,387,571) in view of Acres (US 2019/0051120) as applied to the claims above, and further in view of Nguyen (US 2012/0122590).
In Regards to claim 12, Walker and Acres discloses that which is discussed above. Walker further discloses:
providing a first credit to the secondary player, wherein the first credit is not available for wagering by the secondary player (12:62 – 13:3, the winner receives a comp);

However, Walker nor Acres specifically disclose:
receiving a transfer instruction from the secondary player to transfer the first credit to the primary player; or transferring, in response to receiving the transfer instruction, the first credit to the primary player, wherein the first credit is available for wagering by the primary player after the first credit is transferred to the primary player.

Nguyen discloses: 
receiving a transfer instruction from the secondary player to transfer the first credit to the primary player (paragraph [0053], a user requests to transfer an award to another player in a group game); and

transferring, in response to receiving the transfer instruction, the first credit to the primary player, wherein the first credit is available for wagering by the primary player after the first credit is transferred to the primary player (paragraph [0053], the award manager may in response to the request transfer the award to another player).

Therefore, it would have been obvious to one of ordinary skill at the time of filing to integrate the award sharing as taught by Nguyen into the gaming system as taught by Walker and Acres in order to increase gaming revenue and provide a more satisfying gaming experience for the players (Nguyen, paragraph [0004]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/06/2022, with respect to the rejection(s) of claim(s) 1-2, 4-11 and 13-17 under 35 U.S.C. 102 and claim 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above.
The remainder of the applicant's arguments are substantially directed to newly added limitations to claim 18. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715